[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON COURT'S MOTION TO DISMISS
The court, in reviewing this case prior to assignment for hearing, noted a jurisdictional issue relating to the timeliness CT Page 11339 of the appeal. The parties were notified and the case was assigned for the short calendar on the court's Motion to Dismiss.
The agency's Final Decision was mailed on January 17, 1997, and the appeal was filed forty-seven days later on March 5, 1997. General Statutes § 4-183 requires that administrative appeals be filed within forty-five days after the mailing of the decision.
Our Supreme Court in Glastonbury Volunteer Ambulance Assn.Inc. v. FOIC, 227 Conn. 848, 852-53 (1993), determined that the failure or an appellant to both serve the appeal and file it within the forty-five days deprived the Superior Court of jurisdiction.
The appeal is untimely and is dismissed.
Robert F. McWeeny, J.